Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3-4, 6-10, 12, 13-14, 16-17, and 19-21 are allowed.  All rejections are withdrawn.  The amendments with the RCE dated 3-9-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 9 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] vehicle gateway for enforcing 
a safe and 
secure charging of a vehicle, 
the vehicle gateway comprising: 
a memory; and
one or more processors communicably coupled with the memory, 
the one or more processors are configured to perform operations, 
the operations comprising: 
monitoring data communicated between the vehicle and 
a vehicle charging station over a communications network of the vehicle; 
determining a current charging stage from a plurality of predetermined charging stages for the vehicle;
determining expected communication data based on the current charging stage;
 analyzing the monitored data based on 
the determined current charging stage for unexpected data, 
wherein the unexpected data include 
intrusive communication data different from the expected communication data; 
detecting the unexpected data in the monitored data; and 
performing a corrective action based on detection of the unexpected data., 
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.
	Ruvio discloses a detecting threat based on a monitored data. See FIG. 2.   Then a corrective action is made.  This can indicate a hacking and then a communication channel is terminated to stop the hacking.  A device can collect real time data from one or more sources that can include charging data. See claim 6. Then if 1. There is an irregular source of the data, or 2. An irregular destination for the data is found. 3. Or an irregularity of the data between the sensor and the action that is desired can be found, or 4. if a strange cellular signal is being received, this can indicate a hacking. Then the engine can determine that the processor has been hacked and the engine provides an alert and prevents the attack. The communication channel can then be terminated to safety stop the hacking.  There is no sensor in FIG. 1 or camera to detect if a so called charging lid is broken into or not, using vehicle sensors 111, or bus 115 or diagnostics 117.
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.
	Thus, Ruvio is silent as to “[a]… vehicle gateway for enforcing 
a safe and 
secure charging of a vehicle, 
the vehicle gateway comprising: 
a memory; and
one or more processors communicably coupled with the memory, 
the one or more processors are configured to perform operations, 
the operations comprising: 
monitoring data communicated between the vehicle and 
a vehicle charging station over a communications network of the vehicle; 
determining a current charging stage from a plurality of predetermined charging stages for the vehicle;
determining expected communication data based on the current charging stage;
 analyzing the monitored data based on 
the determined current charging stage for unexpected data, 
wherein the unexpected data include 
intrusive communication data different from the expected communication data; 
detecting the unexpected data in the monitored data; and 
performing a corrective action based on detection of the unexpected data., 
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.
	Littrell discloses a transaction for charging an electric vehicle.  If the user’s account is declined then the charging is stopped. The vehicle identifier is provided to the charging station from the vehicle and then a balance and account is determined and then if approved the electrical charging power is provided to the vehicle from the station in blocks 302-314; see paragraph 24.   If the user’s balance is insufficient then the charging is declined and no charging is provided to the user; see paragraph 32 where a peak time is detected and the costs are very high and then this is declined by the vehicle and no charging is provided to the user as the user will wait.  Also if an electric vehicle is stolen this fact can be communicated and a hold can be placed on the account.  Then the service from the charging station to the vehicle is denied in full with a message that the charging is “declined”. 
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.
	Thus, Littrell is silent as to vehicle gateway for enforcing 
a safe and 
secure charging of a vehicle, 
the vehicle gateway comprising: 
a memory; and
one or more processors communicably coupled with the memory, 
the one or more processors are configured to perform operations, 
the operations comprising: 
monitoring data communicated between the vehicle and 
a vehicle charging station over a communications network of the vehicle; 
determining a current charging stage from a plurality of predetermined charging stages for the vehicle;
determining expected communication data based on the current charging stage;
 analyzing the monitored data based on 
the determined current charging stage for unexpected data, 
wherein the unexpected data include 
intrusive communication data different from the expected communication data; 
detecting the unexpected data in the monitored data; and 
performing a corrective action based on detection of the unexpected data., 
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.

	Tripathi teaches a current charging state based on a health or wired or wireless charging. Tripathi discloses a charging rate is monitored.  This is determined on a battery capacity and a health of the battery.  Thus a first and a second battery can be charged differently. Tripathi is silent as to wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.
	Tripathi is silent as to “…vehicle gateway for enforcing 
a safe and 
secure charging of a vehicle, 
the vehicle gateway comprising: 
a memory; and
one or more processors communicably coupled with the memory, 
the one or more processors are configured to perform operations, 
the operations comprising: 
monitoring data communicated between the vehicle and 
a vehicle charging station over a communications network of the vehicle; 
determining a current charging stage from a plurality of predetermined charging stages for the vehicle;
determining expected communication data based on the current charging stage;
 analyzing the monitored data based on 
the determined current charging stage for unexpected data, 
wherein the unexpected data include 
intrusive communication data different from the expected communication data; 
detecting the unexpected data in the monitored data; and 
performing a corrective action based on detection of the unexpected data., 
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.


	 Tremblay is silent as to “…vehicle gateway for enforcing 
a safe and 
secure charging of a vehicle, 
the vehicle gateway comprising: 
a memory; and
one or more processors communicably coupled with the memory, 
the one or more processors are configured to perform operations, 
the operations comprising: 
monitoring data communicated between the vehicle and 
a vehicle charging station over a communications network of the vehicle; 
determining a current charging stage from a plurality of predetermined charging stages for the vehicle;
determining expected communication data based on the current charging stage;
 analyzing the monitored data based on 
the determined current charging stage for unexpected data, 
wherein the unexpected data include 
intrusive communication data different from the expected communication data; 
detecting the unexpected data in the monitored data; and 
performing a corrective action based on detection of the unexpected data., 
wherein the one or more processors are further configured to detect 
an unlocking of a mechanical charging lid prior to monitoring the data;
and wherein the plurality of predetermined charging stages include 
one
of the following: 
a completion of physical connection stage, 
an auxiliary charging of low voltage stage, 
a charging handshake stage,
a charging parameter configuration stage, 
a charging stage, 
an end-of-charging stage, and 
a charging termination stage”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668